El Juez Presidente Sr. QuiñoNes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considercmdo: que la Real Orden que se cita, en cuanto al particular á que se refiere el recurrente, lo que dispuso fué que las solicitudes de traslados, presentadas por mandatarios verbales, debían ser ratificadas por los interesados dentro del año concedido para las traslaciones, y que habiendo trans-currido, con exceso, el término dentro del cual debió hacerse la ratificación, y habiéndose practicado el traslado de la hipo-teca á virtud de la solicitud presentada por Don Angel Fer-nández, como mandatario verbal del acreedor Don José Ramón Tibot, no hay ya términos hábiles para llevar á efecto la ratificación que por éste se interesa.
Considerando: que tampoco es de aplicación al caso la Real Orden, que también se cita, de 28 de Noviembre de 1894.
Se confirma la nota denegatoria del Registrador de la Propiedad de esta ciudad, y con copia de la presente resolu-ción devuélvansele los documentos presentados para su cono-cimiento y demás efectos.
Jueces concurrentes: Sres. Hernández, Figueras, Sulz-bacher y MacLeary.